ORDER PER CURIAM Skipper R. Craigg (“Craigg”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Pursuant to plea negotiations, Craigg pleaded guilty to being a felon in possession of a firearm. Craig was sentenced to a fifteen-year sentence. The execution of the sentence was suspended and Craigg was put on probation. After Craigg’s probation was revoked and his sentence was executed, Craigg filed a Rule 24.035 motion sought to set aside his guilty plea. In his amended motion, Craig contends that his plea was involuntary because plea counsel did not inform him of the State’s burden of proof and failed to interview a witness. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).